 1   ALAN W. WESTBROOK, ESQ.
     Nevada Bar No. 06167
 2
     PERRY & WESTBROOK, P.C.
 3   1701 West Charleston Blvd., Suite 200
     Las Vegas, Nevada 89102
 4   Telephone: (702) 870-2400
     Facsimile: (702) 870-8220
 5
     E-Mail: awestbrook@perrywestbrook.com
 6   Attorneys for Defendant
     TARGET CORPORATION
 7
 8
 9                            UNITED STATES DISTRICT COURT

10                                  DISTRICT OF NEVADA
11
     NANNETTE FISHER, individually             )
12                                             )
           Plaintiff,                          )
13   v.                                        )
14                                             ) CASE NO.: 2:17-cv-02099-MMD-VCF
     PACIFIC CYCLE INC.; TARGET                )
15   CORPORATION; DOE MANAGER(S) 1 through )
     3; DOE EMPLOYEE(S) 1 through 20, and ROE )
16   CORPORATIONS I through X, inclusive       )
17                                             )
           Defendants.                         )
18   __________________________________________)

19           STIPULATION AND ORDER TO DISMISS COMPLAINT WITH PREJUDICE
20
              IT IS HEREBY STIPULATED AND AGREED by and between counsel for their
21
     /////
22
23   /////

24   /////
25   /////
26
     /////
27
28                                           Page 1 of 2
 1   respective parties, that the above-entitled action be dismissed with prejudice, each party to bear

 2   their own attorney’s fees and costs.
 3
     DATED this 17th day of June, 2019                     DATED this 17th day of June, 2019.
 4
     CLARK MCCOURT, LLC                                    PERRY & WESTBROOK
 5                                                         A Professional Corporation
 6
     /s/ Lukas B. McCourt                                  /s/ Alan W. Westbrook
 7   __________________________________                    __________________________________
     LUKAS B. McCOURT, ESQ.                                ALAN W. WESTBROOK, ESQ.
 8   Nevada State Bar No. 11839                            Nevada State Bar No. 6167
     7371 Prairie Falcon Road, Suite 120                   1701 W. Charleston Blvd., Suite 200
 9
     Las Vegas NV 89128                                    Las Vegas, NV 89102
10   Telephone: (702) 474-0065                             Telephone: (702) 870-2400
     Facsimile:(702) 474-0068                              Facsimile : (702) 870-8220
11   E-Mail: lmccourt@clarkmccourt.com                     E-Mail: awestbrook@perrywestbrook.com
12   Attorney for Plaintiff                                Attorneys for Defendant

13
14
15          IT IS SO ORDERED.

16
                                            _________________________________________
17                                          UNITED STATES DISTRICT COURT JUDGE
18
                                            Dated: June 21, 2019
19
20
21
22
23
24
25
26
27
28                                               Page 2 of 2
